 1
 2
                                                           JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     Antonio Fernandez,
11                                       Case: 2:19-cv-01817-SK
            Plaintiff,
12                                       Proposed Judgment Re: Plaintiff's
       v.                                Motion for an Award of Attorneys’ fees
13                                       and Litigation expenses
14
     Rubicelio Salgado, et al.,
15
            Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28



                                    1

     JUDGMENT                                                   2:19-cv-01817-SK
 1         Following the Court’s ruling on September 16, 2019, the Court grants
 2   JUDGMENT in favor of plaintiff Antonio Fernandez and against defendants
 3   Rubicelio Salgado, in individual and representative capacity as trustee of the
 4
     Salgado Family Trust, Idalia Salgado, in individual and representative
 5
     capacity as trustee of the Salgado Family Trust, and JCN Group, Inc, a
 6
     California Corporation in the amount of $13,670.50 in attorneys’ fees and
 7
     $720.00 in costs –totaling $14,390.50.
 8
 9
10   Dated: February 3, 2020              _________________________________________
11                                        Hon. Steve Kim
12                                        United States District Judge
13
14
15
16   Presented by:
     Dennis Price, Esq.
17
     858-375-7385
18
     dennisp@potterhandy.com
19   Attorney for Plaintiff
20
21
22
23
24
25
26
27
28



                                           2

     JUDGMENT                                                             2:19-cv-01817-SK
